February 5, 2015




                                 JUDGMENT

                The Fourteenth Court of Appeals
  CYPRESS CREEK EMERGENCY MEDICAL SERVICES ASSOCIATION,
 SEAN THOMAS RICHARDSON, AND WILLIAM HENRY MAY, Appellants
NO. 14-14-00895-CV                          V.
BARBARA COATS, INDIVIDUALLY, AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF JAMAIL AMRON, DECEASED AND AS HEIR TO THE
     ESTATE OF JAMAIL AMRON, DECEASED; AND ALI AMRON,
 INDIVIDUALLY AND AS HEIR TO THE ESTATE OF JAMAIL AMRON,
                      DECEASED, Appellees
                ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the
orders signed by the court below on October 14, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.
     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.